                      Case 3:19-cv-00731-EMC Document 3 Filed 02/11/19 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


      KESHAV BHATTARAI; SAJJAN PANDEY;                                )
      SUMNIMA THAPA; DONALDO POSADAS                                  )
    CACERES; SORAYDA RODRIGUEZ MOTIÑO;                                )
       DENIS MOLINA CHAVEZ; S.S.; G.D.P.                              )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 3:19-CV-00731-JST
                                                                      )
    KIRSTJEN NIELSEN, in her official capacity as                     )
       Secretary of Homeland Security, et al.                         )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The Hon. Kirstjen M. Nielsen, Secretary
                                           Office of the General Counsel
                                           U.S. Department of Homeland Security
                                           245 Murray Lane SW
                                           Mail Stop 0485
                                           Washington, DC 20528-0485


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alycia A. Degen
                                           adegen@sidley.com
                                           SIDLEY AUSTIN LLP
                                           555 West Fifth Street, Suite 4000
                                           Los Angeles, CA 90013
                                           Telephone: (213) 896-6000

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             02/11/2019
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-00731-EMC Document 3 Filed 02/11/19 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-CV-00731-JST

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                  Case 3:19-cv-00731-EMC Document 3 Filed 02/11/19 Page 3 of 3




                                      ATTACHMENT TO SUMMONS

All Defendants:

The Hon. Kirstjen M. Nielsen, Secretary
Office of the General Counsel
U.S. Department of Homeland Security
245 Murray Lane SW
Mail Stop 0485
Washington, D.C. 20528-0485

The Hon. Elaine C. Duke, Deputy Secretary
Office of the General Counsel
U.S. Department of Homeland Security
245 Murray Lane SW
Mail Stop 0485
Washington, D.C. 20528-0485

U.S. Department of Homeland Security
Office of the General Counsel
245 Murray Lane SW
Mail Stop 0485
Washington, D.C. 20528-0485

The United States of America
ATTN: Matthew G. Whitaker, Acting United States Attorney General
U.S. Department of Justice
950 Pennsylvania Ave NW
Washington, D.C. 20530-0001

U.S. Attorney’s Office for the Northern District of California
ATTN: Civil Process Clerk
450 Golden Gate Avenue
San Francisco, CA 94102
